Citation Nr: 1401460	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Whether the appellant submitted a timely appeal of the denial of non-service connected death pension benefits. 


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel




INTRODUCTION

The National Personnel Records Center (NPRC) certified that the Veteran was missing from June 1943 to March 1945, had Recognized Guerrilla Service from March 1945 to September 1945, and that he served in the Regular Philippine Army from September 1945 to January 1946.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision and a November 2009 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Documents contained in the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.


FINDINGS OF FACT

1. An August 2008 Board decision denied entitlement to service connection for the cause of the Veteran's death, based on the determination that the evidence did not show any diagnosis, treatment, or complaints for any medical abnormality during service, or a causal relationship between the Veteran's service and his causes of death.  The Deputy Vice Chairman of the Board denied a motion by the appellant for reconsideration in December 2008.

2. The Veteran did not appeal the August 2008 Board decision or the December 2008 decision of the Deputy Vice Chairman.

3. Evidence received since the August 2008 Board decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the service connection claim for the cause of the Veteran's death.

4. A November 2009 letter decision notified the appellant of the denial of her claim for non-service connected death pension benefits.  The appellant did not file a substantive appeal discussing errors of fact or law within sixty days of the date on which the Statement of the Case was sent to her, or within the remainder of the one year period from the date of the November 2009 letter.

5. The appellant did not request an extension of time in order to file such an appeal to the November 2009 decision, and has not shown good cause for the untimely filing. 

6. The RO did not waive timely filing of a substantive appeal, and there is no evidence that the appellant was physically or mentally incapacitated such that equitable tolling of the filing deadline is warranted.


CONCLUSIONS OF LAW

1. The August 2008 Board decision, which denied the claim of service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Evidence received since the August 2008 Board decision is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The November 2009 decision denying non-service connected death pension benefits is final because a timely substantive appeal was not filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109, 20.302(b), 20.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA receives a detailed claim for Dependents and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which service connection was in effect at the time of a veteran's death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The record reflects that in a January 2006 letter in response to her initial claim, the appellant was informed of the evidence needed to substantiate her claim of entitlement to DIC.  The letter informed her of the evidence necessary to establish service connection for cause of death, the evidence that she should submit, and that which VA would obtain on her behalf.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then send a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The RO provided a VCAA notice by letter dated in March 2009.  The appellant was notified that her claim of service connection for the cause of the Veteran's death had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen, and described what would constitute such new and material evidence.  The letter also specifically explained the bases of the prior denial on the merits, and directed the appellant to submit any new and material evidence showing that the cause of the Veteran's death was related to service.  This letter was fully compliant with the requirements set forth in Kent. 

VA has fulfilled its duty to assist in obtaining identified and available evidence.  Service treatment records, identified post-service treatment records, the Veteran's death certificate and a certification from the issuing medical official, and lay statements have been associated with the record.  

Thus, with respect to the appellant's service connection claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

      Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

      
Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant.

The Board originally denied entitlement to service connection for the cause of the Veteran's death in an August 2008 decision.  The Deputy Vice Chairman of the Board denied the appellant's motion for reconsideration in December 2008.  The appellant did not appeal the denials, and the August 2008 Board decision became final.  

The bases for the Board's August 2008 denial were that the evidence of record did not show that the causes of the Veteran's death, cardio-respiratory arrest and multi-organ failure, should have been service-connected, as the evidence of record did not establish that the causes of death were related to his service.  The Board specifically noted that despite the appellant's contention that the Veteran suffered from dysuria during service, the Veteran's service treatment records were silent as to any diagnoses, treatment, or complaints of any medical abnormality, and that in an October 1998 statement the Veteran stated he had not incurred any diseases as a result of his military service.  The Board found that while the appellant contended the Veteran's cardio-respiratory arrest and multi-organ failure were due to his declined health from the military, to include dysuria, no medical opinion relating the causes of the Veteran's death and his military service was provided, and the appellant was not competent to offer an opinion on the etiology of the conditions, as she did not possess the necessary expertise.  

At the time of the final Board decision in August 2008, the following evidence was of record: (1) the Veteran's March 1998 claim for compensation; (2) the Veteran's service treatment records, including September 1945, January 1946, and February 1947 examination reports with normal findings; (3) the original and a copy of Form AGHR2, a certification from the Republic of the Philippines Department of National Defense, dated April 1976, showing the Veteran's service in the armed forces of the Philippines from April 1935 to March 1946; (4) AGUZ Form 632 from the NPRC, certifying the Veteran was missing from June 1943 to March 1945, had Recognized Guerrilla Service from March 1945 to September 1945, and served in the Regular Philippine Army Service from September 1945 to January 1946; (5) an October 1998 rating decision denying the Veteran's claim for compensation because he did not clarify a disability for which he was claiming service connection; (6) an October 1998 statement from the Veteran that he did not incur any diseases during his military lifetime; (7) the appellant's September 2005 informal claim for "DIC death pension benefits"; (8) the death certificate for the Veteran's first wife; (9) the marriage contract between the Veteran and the appellant; (10) the appellant's December 2005 formal claim for DIC, Death Pension, and Accrued Benefits, arguing the Veteran contracted dysuria in the line of duty, which led to conditions which caused his death; (11) copies of the Veteran's September 1996 treatment records from the Surigao Del Norte Provincial Hospital and a September 2004 certification of the Veteran's September 1996 treatment, including diagnoses of "cystolithiasis, recurrent s/p cystolithotomy (1960/1964), r/o Median Bar Syndrome," and "urolithiasis r/o renal failure"; (12) the Veteran's death certificate, showing he died in November 1999 with an immediate cause of cardiorespiratory arrest, and an antecedent cause of multi-organ failure; (13) Form GSXRP 201 from the Headquarters of the United States Army Forces Western Pacific Recovered Personnel Division, determining the status of the Veteran under the Missing Persons Act as beleaguered from December 1941 to May 1942, missing from May 1942 to May 1942, no casualty status from May 1942 to August 1942, and missing from August 1942 to September 1945; (14) a September 2004 letter from the Assistant Adjutant General of the Armed Forces of the Philippines informing the appellant that the Form 23, Affidavit of Philippine Army Personnel, for the Veteran was not available; (15) the appellant's February 2006 lay statement, arguing the Veteran suffered from dysuria contracted during service which resulted in cystolithiasis infection, recurrent s/p cystolithotomy, developed into r/o Median Bar Syndrome or renal failure, which caused and was etiologically related to the Veteran's causes of death; (16) the April 2006 letter and certification from Dr. C.B., the medical officer who issued the Veteran's death certificate, stating that he did not attend the Veteran during his lifetime, the Veteran died at home, and that the City Health Office had no medical record of the Veteran's illness; (17) the appellant's June 2006 notice of disagreement; (18) a June 1975 letter to the Veteran from the Armed Forces of the Philippines Military Status Personnel Status Board confirming his military services from April 1935 to March 1946; (19) the appellant's October 2006 substantive appeal including the argument that a service-connected disease involving active processes affecting vital organs should receive careful consideration as a contributory cause of death; and (20) the appellant's May 2008 lay statement arguing the Veteran's service qualifies her for benefits.

The evidence of record received since the August 2008 Board decision includes: 
(1) a copy of Form GSXRP 201 from the Headquarters of the United States Army Forces Western Pacific Recovered Personnel Division, determining the status of the Veteran under the Missing Persons Act; (2) the appellant's September 2008 motion for reconsideration, arguing the Form GSXRP 201 was not in the claims file or considered by the Board; (3) the appellant's January 2009 claim for "a new claim for DIC pension benefits," including a citation to 38 C.F.R. § 3.7(b) regarding veterans who were discharged for alienage not being barred from benefits; (4) the appellant's May 2009 letter arguing the Veteran's September 1996 diagnoses of urolithiasis r/o renal failure led to his multi-organ failure and citing to 38 C.F.R. § 3.312(c)(2) [sic, (3)] to support the argument that service connected diseases affecting vital organs should receive careful consideration as a contributory cause of death; (5) copies of the September 1996 admitting history, and history and physical examination of the Veteran from Surigao Del Norte Provincial Hospital; (6) the August 2009 substantive appeal, arguing the statement of the case is contrary to the law and citing 38 U.S.C.A. §§ 1110, 1154(d)-(d) [sic]; and (7) the October 2011 notice of disagreement in response to the September 2011 letter informing the appellant her appeal of the denial of non-service connected death pension benefits was not timely, in which she argues she is seeking DIC benefits, and that the Veteran's diagnoses included renal failure, which is listed under 38 C.F.R. § 3.309(c) as entitled to presumptive service connection, and that a service-connected disease affecting a vital organ should be considered as a cause of death, and noting the antecedent cause of the Veteran's death was multi-organ failure.

For evidence to be new and material in this matter, it would have to tend to show that the causes of the Veteran's death should have been service connected, as one or both were incurred in service, or otherwise related to his military service.

On review of the evidence above, the Board finds that the documentary evidence received since August 2008 is not new.  The copy of Form GSXRP 201 determining the status of the Veteran under the Missing Persons Act, and the copies of the September 1996 admitting history and physical examination of the Veteran from Surigao Del Norte Provincial Hospital, are duplicative of those already of record at the time of the August 2008 Board Decision.  

The Board has considered the appellant's lay statements and arguments regarding the Veteran's post-service diagnoses and causes of death, and their relation to his military service.  Most of these statements are cumulative of her arguments of record at the time of the August 2008 Board decision.  The appellant has submitted two new arguments: (1) that veterans who were discharged for alienage are not barred from benefits under 38 C.F.R. § 3.7(b); and (2) that the Veteran was diagnosed with renal failure which is listed under 38 C.F.R. § 3.309(c) as entitled to presumptive service connection.  These arguments are new, as they were not of record at the time of the final August 2008 Board decision.  

However, the Board finds these arguments are not material, as they do not raise a reasonable possibility of substantiating the appellant's claim.  As the eligibility of the appellant for DIC benefits based on the Veteran's service was not a basis for the August 2008 Board denial, regulations and arguments pertaining to the characterization of service for benefit eligibility are not applicable to the claim at issue.  Second, presumptive service connection for former prisoners of war under 38 C.F.R. § 3.309(c) is inapplicable to this case, as there is no evidence of record verifying the Veteran was a prisoner of war.  Further, renal failure is not an enumerated condition under that section, as argued by the appellant.  

The Board has considered the service connection for cause of death claim in light of Shade, 24 Vet. App. 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since August 2008 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

As the additional evidence received since August 2008 is either not new or not material, the claim of service connection for the causes of the Veteran's death may not be reopened.  Until the appellant meets her threshold burden of submitting new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Non-Service Connected Death Pension

      VCAA

VA was not required to provide the Veteran with VCAA notice in accordance with 38 U.S.C.A. § 5103 in regard to the issue of whether the appellant submitted a timely appeal of the denial of non-service connected death pension benefits, as it is one where entitlement to the benefit claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

As the pertinent facts in regard to this issue are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this issue on appeal, the Board finds that no further action is required pursuant to the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

      Legal Criteria

A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals), or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction mails the Statement of the Case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).  For purposes of determining whether a substantive appeal has been timely filed, the date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case, and the date of mailing of the letter of notification of the determination will be presumed to be the same as the date of that letter.  Id.  An extension of the sixty-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id. 
Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, the Court has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996). 

      Analysis

The appellant asserts that she never received a copy of the May 2010 Statement of the Case with respect to her claim for entitlement to non-service connected death pension benefits.  She argues that after she submitted a form electing the decision review officer (DRO) process for review of her disagreement, she received no further information on her claim.  See September 2011 appellant correspondence. 

A November 2009 letter decision denied the appellant's claim for non-service connected death pension benefits.  The appellant submitted a notice of disagreement dated January 2010, requesting that her claim for "DIC death pension benefits" be granted, and submitted a form in April 2010 electing the DRO process.  In a letter enclosed with the Statement of the Case, dated May 27, 2010, the appellant was advised: 

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal. . . . You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case. If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires. (emphasis in original)

Thereafter, a letter from the appellant, received by VA on February 25, 2011 and entitled "Motion for Prompt Adjudication," requested that the RO provide "an early disposition of the claim for service connection compensation/[DIC] pension benefits."  A letter from the appellant was then received by VA on September 12, 2011, informing the RO that she had received no response to her claim after her April 2010 submission of a form selecting the DRO review process.  

That the appellant filed a timely notice of disagreement with respect to the RO's November 2009 decision denying entitlement to non-service connected death pension benefits is not in dispute.  Indeed, both the May 2010 Statement of the Case and the letter accompanying it recognized that the notice of disagreement was received.  But the record indicates that the usual procedures were followed in mailing the Statement of the Case to the appellant at her address of record.  Although there was a small typographical error in the address to which the Statement of the Case was mailed, in that "Byrgy" was typed instead of "Brgy.," there is nothing in the record to indicate this error made the Statement of the Case undeliverable, and the appellant has not argued such.  Further, there is no indication that the mailing was returned, or that the appellant did not otherwise receive a copy of the May 2010 Statement of the Case.  Therefore, the Board finds that the presumption of regularity applies.  Mindenhall v. Brown, 7 Vet. App. 271 (1994) (discussing the applicability of the presumption of regularity to RO actions); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992). 
Although the appellant has indicated she never received a copy of the Statement of the Case, the Court has specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley, 2 Vet. App. at 64-65.  The address of record to which VA has mailed correspondence to the appellant is written out in a slightly different order than how the appellant has listed her address.  However, in her correspondence to VA, the appellant has varied the order in which she writes her mailing address.  See, e.g., March 2006 correspondence; November 2009 claim; April 2010 DRO election form.  Further, except for the typographical error discussed above, the address to which the May 2010 Statement of the Case was mailed was identical to the address to which previous and subsequent correspondence, including the November 2009 letter decision, had been mailed to the appellant, and the appellant had responded to the other correspondence.  

Additionally, there was no written document received within sixty days of the date on which the Statement of the Case was sent to the appellant, or within the remainder of the one-year period from the date of the November 2009 letter decision.  As such, the Board finds that the appellant did not file a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

There are three possible exceptions to the finality rule.  First, the filing limit could be tolled with a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  However, the appellant never requested to extend the appeal period.  

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal; no Supplemental Statements of the Case, or correspondence to the Veteran, are of record as having been dated such that it was not considered closed by the RO after the deadline for filing a substantive appeal had passed, and the record does not reflect that the RO formally or informally waived the time requirements for filing a substantive appeal. 

Finally, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  There is no evidence of record to suggest the appellant's failure to file a timely substantive appeal was due to mental incapacity.  The appellant has served as her own representative in her proceedings with VA, and her written submissions reflect that she is capable of reading, analysis, and argument.  As such, the Board finds no basis for equitable tolling of the filing deadline. 

In sum, the Board finds that the appellant did not file a substantive appeal discussing errors of fact or law with regard to the November 2009 decision within the appeal period, timely request an extension of time to do so, or show good cause for the untimely filing.  The RO did not waive timely filing of a substantive appeal, and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline.  The appellant's appeal as to a timely filed substantive appeal must be denied.


ORDER

As new and material evidence has not been received, reopening of the claim of service connection for the cause of the Veteran's death is denied.

The appeal as to whether the appellant timely appealed the November 2009 decision denying non-service connected death pension benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


